United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1802
Issued: September 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 27, 2019 appellant, through counsel, filed a timely appeal from a June 28, 2019
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a left knee injury
causally related to the accepted September 29, 2015 employment incident.
FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On February 24, 2016 appellant, then a 50-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on September 29, 2015 while delivering mail, he placed a
package on the ground and noticed that his left foot was on top of a rattlesnake and he immediately
jumped. He was diagnosed with a tear of the meniscus on the left knee. Appellant did not
immediately stop work.
Appellant was treated by Dr. Leigh F. Nordstrom, a Board-certified internist, on
October 22, 2015 for left knee pain and swelling which began on September 28, 2015. He reported
that, while working as a mail carrier and delivering a package, he accidentally stepped on a
rattlesnake and jumped back. Dr. Nordstrom noted that appellant’s history was significant for left
knee arthroscopy in 1981.
In an attending physician’s report (Form CA-20) dated March 31, 2016, Dr. J. Scott Ellis,
an osteopath Board-certified in orthopedic surgery, noted that on September 29, 2015 appellant
was bitten by a snake while delivering mail and twisted his left knee. He found complex tearing
involving the posterior horn of the medial meniscus. Dr. Ellis noted by checking a box marked
“Yes” that appellant’s condition was caused or aggravated by an employment activity. He
performed a left knee arthroscopy and noted that appellant was totally disabled from March 22 to
May 9, 2016.
By decision dated April 11, 2016, OWCP denied appellant’s traumatic injury claim finding
that he failed to submit medical evidence establishing that a medical condition was diagnosed in
connection with the accepted work incident. It concluded, therefore, that the requirements had not
been met to establish an injury as defined by FECA.
On April 22, 2016 appellant requested an oral hearing before an OWCP hearing
representative, which was held on December 14, 2016.
Appellant was treated by Dr. Ellis on January 12, 2017. Dr. Ellis reported that appellant
was working as a postal worker and alleged that on September 29, 2015 appellant injured his left
knee when he was squatting down outside a residence and noticed a rattlesnake and jumped up
and twisted his knee. He noted that this action could have caused a meniscus tear. Appellant’s
history included a left knee arthroscopy when he was 16-years-old. On February 10, 2016 Dr. Ellis
noted positive findings on examination of the left knee. He also referenced a magnetic resonance
3

Docket No. 17-0993 (issued November 20, 2017).

2

imaging scan arthrogram of the left knee revealed a complex tear of the medial meniscus and grade
3 and 4 chondromalacia of the medial femoral condyle. Appellant underwent arthroscopic surgery
on March 22, 2016. On September 7, 2016 he reported left knee pain after mowing grass. Dr. Ellis
diagnosed sprain or strain of the left knee.
By decision dated February 2, 2017, an OWCP hearing representative affirmed, as
modified, OWCP’s April 11, 2016 decision. The hearing representative determined that appellant
had not established that he experienced the employment-related incident at the time, place, and in
the manner alleged and, therefore, had not established the factual component of his claim.
On April 6, 2017 appellant, through counsel, appealed to the Board. By decision dated
November 20, 2017, the Board affirmed as modified OWCP’s February 2, 2017 decision. The
Board found that the factual evidence established that on September 29, 2015 appellant was
performing his duties as a rural carrier delivering packages when he observed a rattlesnake and
jumped. However, the Board denied the claim finding insufficient medical evidence to establish
that the accepted September 29, 2015 employment incident caused or aggravated his claimed
injury.4
On September 4, 2018 appellant, through counsel, requested reconsideration. Appellant
submitted a report from Dr. Ellis dated August 6, 2018 who provided further medical explanation
of his diagnoses. Dr. Ellis indicated that while appellant was at work on September 28, 2015
appellant sustained a left knee meniscus tear while jumping away from a rattlesnake. He further
noted that it was during this motion that appellant twisted his left knee, resulting in a meniscus
tear. Dr. Ellis opined that appellant’s injuries were easily attainable with the quick motions that
occurred on this date.
By decision dated June 28, 2019, OWCP denied modification of the prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

Id.

5

Supra note 2.

6
S.C., Docket No. 18-1242 (issued March 13, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.9 There are two
components that must be considered in conjunction with one another. The first component is
whether the employee actually experienced the employment incident that allegedly occurred.10
The second component is whether the employment incident caused a personal injury.11
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.12 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the employment incident must be based on a complete factual
and medical background.13 Additionally, the physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition, and appellant’s specific
employment incident.14
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.15
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a left knee injury
causally related the accepted September 29, 2015 employment incident.
Preliminarily, the Board notes that findings made in prior Board decisions are res judicata,
absent further review by OWCP under section 8128 of FECA. It is therefore unnecessary for the

7

T.H., Docket No. 18-1736 (issued March 13, 2019); J.M., Docket No. 17-0284 (issued February 7, 2018); R.C.,
59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB 312 (1988).
8

T.E., Docket No. 18-1595 (issued March 13, 2019); K.M., Docket No. 15-1660 (issued September 16, 2016); L.M.,
Docket No. 13-1402 (issued February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.S., Docket No. 18-1488 (issued March 11, 2019); T.H., 59 ECAB 388, 393-94 (2008).

10

E.M., Docket No. 18-1599 (issued March 7, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

11

E.M., id.; John J. Carlone, 41 ECAB 354 (1989).

12

S.S., supra note 9; Robert G. Morris, 48 ECAB 238 (1996).

13

C.F., Docket No. 18-0791 (issued February 26, 2019); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

14

Id.

15
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

Board to consider the evidence appellant submitted prior to the issuance of OWCP’s June 28, 2019
decision because the Board considered that evidence in its November 20, 2017 decision.16
Following the Board’s November 20, 2017 decision, appellant requested reconsideration
and submitted a report from Dr. Ellis dated August 6, 2018 who indicated that while appellant was
at work on September 28, 2015 he sustained a left knee meniscus tear while jumping away from a
rattlesnake. Dr. Ellis suggested that it was during this motion that appellant twisted his left knee,
resulting in a meniscus tear. He concluded that appellant’s injuries were easily attainable with
quick motions. While Dr. Ellis provided an affirmative opinion which supported causal
relationship, he did not provide a pathophysiological explanation as to how the accepted incident
either caused or contributed to his diagnosed conditions.17 The Board has consistently held that
complete medical rationalization is particularly necessary when there are preexisting conditions
involving the same body part,18 and has required medical rationale differentiating between the
effects of the work-related injury and the preexisting condition in such cases.19 Dr. Ellis’ report
fails, in any way, to explain why appellant’s current knee condition is not merely the progression
of his preexisting disabled knee. Thus, the Board finds that the August 6, 2018 report from
Dr. Ellis is insufficient to establish causal relationship.
As appellant has not submitted the necessary rationalized medical evidence to support his
claim for a left knee injury causally related to the accepted September 29, 2015 employment
incident, he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a left knee
injury causally related to the accepted September 29, 2015 employment incident.

16

C.D., Docket No. 19-1973 (issued May 21, 2020); M.D., Docket No. 20-0007 (issued May 13, 2020).

17

See R.L., Docket No. 18-1316 (issued March 15, 2019); K.W., Docket No. 10-0098 (issued September 10, 2010).

18

K.R., Docket No. 18-1388 (issued January 9, 2019).

19

See e.g., A.J., Docket No. 18-1116 (issued January 23, 2019); M.F., Docket No. 17-1973 (issued December 31,
2018); J.B., Docket No. 17-1870 (issued April 11, 2018); E.D., Docket No. 16-1854 (issued March 3, 2017); P.O.,
Docket No. 14-1675 (issued December 3, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 2, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

